Citation Nr: 1026741	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  03-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder and anxiety with depression, to include as secondary to 
the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served in the Louisiana National Guard and had 
periods of active duty service from March to July of 1983 and 
from November to December of 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  

The Board received additional medical and lay evidence from the 
Veteran in June 2010.  This evidence does not contain contentions 
or findings pertinent to the issue of service connection for a 
right knee disorder addressed below.  See 38 C.F.R. § 20.1304(c) 
(2009).

The Board previously remanded this case in July 2007 and February 
2009.  In both remands, the Board referred the issues of 
entitlement to an increased evaluation for hemorrhoids and 
pension benefits back to the RO, but no action has been taken on 
those claims to date.  As these issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The claim for service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is competent medical evidence of a causal link between an 
in-service right knee injury and a current right knee disability.




CONCLUSION OF LAW

A right knee disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

During service, the Veteran was seen in December 1990 for right 
knee pain and tenderness, which was initially assessed as pes 
anserinus bursitis and rule out questionable cartilage tear.  At 
that time, he described pain for about six weeks.  The orthopedic 
consultation report on that same date recorded that, six weeks 
earlier, the Veteran had been running "shuffle step" when he 
"had to stop short and pulled something."  The impression was 
recorded as a normal knee examination.  

Subsequent to service, while being seen for back pain in May 1996 
the Veteran reported several different complaints, including 
bilateral knee pain.   Private x-rays of both knees from July 
1996 revealed minimal narrowing of the right knee medial 
tibiofemoral joint compartment with no evidence of significant 
osteophytic spur formation or intra-articular calcification.

The Veteran underwent a VA orthopedic examination in April 2009, 
during which he reported two right knee injuries during service 
in 1990.  The first involved being struck while laying a tarp 
over a water tank, causing him to fall on the right knee.  The 
second occurred when he was trying to load a live 130-pound round 
onto a tripod, resulting in a right knee bruise.  Based upon a 
claims file review and the examination results, the examiner 
diagnosed right knee chronic strain.  The examiner further noted 
that the right knee chronic strain was at least as likely as not 
caused by or the result of the active duty right knee injury in 
1990, with the rationale being that while activated in 1990 the 
Veteran sustained a crush injury to the abdomen and right knee 
when a heavy object fell on him, and he had no known injury prior 
to National Guard duty (1982 to 1990).  

In this case, there is evidence of the Veteran being treated for 
right knee symptomatology during his period of service in 1990, 
although the orthopedic examiner concluded that examination of 
the right knee was then normal.  Although the two injuries 
reported to the VA examiner in 2009 do not match the injury 
described in the 1990 orthopedic consultation report and are not 
otherwise mentioned in service treatment records, in the absence 
of compelling evidence to the contrary there is no legitimate 
basis for questioning the credibility of the Veteran's fairly 
detailed accounts of two in-service injuries during that period 
of service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and fully 
justified in, determining whether lay testimony is credible in 
and of itself).  Moreover, the opinion from the April 2009 VA 
examination report fully supports the Veteran's contentions.

In short, the evidence of record establishes that it is more 
likely than not that the Veteran's right knee disability was 
incurred in service, as the result of one or more injuries during 
the 1990 period of active military service.  As such, service 
connection for this disability is warranted, and the claim is 
granted in full.

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, given the 
Board's fully favorable disposition of the matter on appeal, no 
further notification or assistance in developing the facts 
pertinent to this claim is required at this time.  Indeed, any 
such action would result only in delay.


ORDER

Service connection for a right knee disorder diagnosed as right 
knee chronic strain is granted.


REMAND

In the February 2009 remand, the Board requested a VA psychiatric 
examination to address the Veteran's claim for service connection 
for an acquired psychiatric disorder.  The examiner was requested 
to offer an opinion as to whether it was at least as likely as 
not that the diagnosed psychiatric disorder was caused or 
permanently worsened by the Veteran's service-connected 
hemorrhoids.  The examiner was further requested to provide a 
similar opinion as to the Veteran's claimed right knee disorder, 
but only if the question of etiology posed in a requested VA 
orthopedic examination report was answered in the affirmative.

While the Veteran was afforded a VA psychiatric examination in 
April 2009, the included opinion is inadequate.  The examiner, 
whose diagnoses included an undifferentiated somatoform disorder 
and a mood disorder, not otherwise specified, stated that it was 
as likely as not that the Veteran's mental disorder was "about 
one-third caused by his chronic pain" but could not "say 
precisely the source of this individual's chronic pain."  The 
examiner also noted the Veteran's surgeries following a post-
service 2002 accident and stated that "this individual's overall 
pain condition is not strictly caused by military related-
problems."  The examiner did not in any way address the causal 
role of hemorrhoids or of the right knee disorder.

The Board further notes that VA has since received a statement 
from the Abbeville Community Health Center in Abbeville, 
Louisiana, which contains an opinion that "it is as least likely 
as not that [the Veteran's] mental illness is the result of the 
adjustments he has had to make following his discharge from the 
military."  This statement underscores the need for a further VA 
examination opinion to address the question of whether there is a 
direct service connection etiology for the claimed acquired 
psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed acquired 
psychiatric disorder.  The examiner must 
review the claims file in conjunction with 
the examination, including the October 2009 
statement from Abbeville Community Health 
Center.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide all 
diagnoses corresponding to the claimed 
acquired psychiatric disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorders: 1) are etiologically related to 
the Veteran's periods of active duty from 
March to July of 1983 and from November to 
December of 1990; or 2) were caused or 
permanently worsened by the service-
connected hemorrhoids and right knee 
disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
as secondary to his service-connected 
disabilities, should be readjudicated.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


